DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 06/09/21 have been fully considered but they are not persuasive.
On pages 8-13 Applicant argues amendments overcome the rejections of record.
The Examiner respectfully refers to the rejection below regarding amended claims.  

Election/Restrictions
Newly submitted claims 50-64 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: originally examined, claim 39 is drawn towards a method of knee replacement, whereas newly submitted claim 50 is drawn towards “a system for providing navigation and control”, and newly presented claim 57 is drawn towards “a control system”. Notably, neither of these systems are required to be used with the method of claim 39, meaning they would have been restricted out from the method of claim 39 if originally presented.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 50-64 are withdrawn from consideration 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 is indefinite for claiming the extension parameter defines a characteristic of an “impaction head”, but it is unclear whether this is the same or different from the previously claimed “end effector”. Notably, the specification appears to indicate the impaction head and end effector might be the same thing, but the claim appears to distinguish the two from one another.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 39, 43, 45, 47-49 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Suarez et al. (US 20110082462 A1), hereinafter known as Suarez in view of Steinberg (US 20020107573 A1).
Regarding claim 39, Suarez discloses a method of facilitating knee replacement procedures ([0003], [0006]; the Examiner notes that while the disclosure of Suarez focuses on hip replacement, they absolutely recognize that systems of orthopedic replacement of knees is known in the art, using interactive robotic systems such as their own. While the prior art systems are discussed as being adequate for a knee replacement, the Examiner believes the disclosure of Suarez covers a method of replacing a knee as well as a hip. Alternatively the person of ordinary skill in the art at the time the invention was made would have found it obvious to perform a knee replacement as opposed to the hip replacement of Suarez since the basic, non-anatomy specific steps of orthopedic replacement are understood to be obvious to replace any commonly replaced joint of a person, such as a knee. See MPEP 2143(I)(D)), the method implemented by at least one processor, the method comprising:
accessing a surgical plan for positioning an implant in a target knee ([0079], [0089]);
tracking an end effector position ([0055] the location of the end effector (tool) is tracked),of an end effector (Figure 4a item 40) to which the implant is affixed (Figure 4a item 116), and a target knee position of the target knee ([0089]) using at least one of a tibia tracking device or a femur tracking device ([0055] locations of the patient’s anatomy are tracked; [0080] femur tracking device); and 
implanting, using the end effector, the implant into the target knee ([0092]), wherein the implanting comprises: 
generating a control signal based on the surgical plan and the tracked target knee and end effector positions ([0092; the surgical plan includes the tracked locations [0079]]) 
moving, the end effector based on the control signal ([0092]); 
but is silent with regards to the actuator moving the end effector based on the control signal; 
and the control signal triggering a release of the implant based on the surgical plan. 
However, regarding claim 39 Steinberg teaches a method of performing surgery which is completely computer-controlled, with a control signal triggering the release of the implant ([0358]-[0359]), and an actuator which moves the implant ([0181]) based on the control signal ([0192]) as is compatible with a preoperative plan ([0143]-[0145]). Suarez and Steinberg are involved in the same field of endeavor, namely computer assisted surgery. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Suarez by having the actual movement, direction, and release of the implant be completely computer controlled and triggered such as is taught by Steinberg in order to allow the surgery to be performed with maximum alignment and accuracy than the surgeon might be capable of performing themselves. This type of improvement and automation is considered well-known in the art. 
Regarding claim 43, the Suarez Steinberg Combination teaches the method of claim 39 substantially as is claimed,
wherein Suarez further discloses determining a location at which the implant positioning device is directed to implant the implant ([0092]),
and the Combination teaches that the moving of the end effector is based thereupon (see the rejection/reasoning to claim 39, above). 
Regarding claim 45, the Suarez Steinberg Combination teaches the method of claim 39 substantially as is claimed,
wherein Suarez further discloses tracking a component position of a component of the implant using an implant tracking device, wherein the component position comprises a location or orientation of the component ([0054]-[0055]), and 
the Combination further teaches generating the control signal is based on the tracked component position (see the rejection/reasoning to claim 39, above).
Regarding claim 47, the Suarez Steinberg Combination teaches the method of claim 45 substantially as is claimed,
wherein Suarez further discloses providing feedback to an operator of an implant positioning device regarding the tracked component position ([0092] the controller is programmed to compare a target pose (e.g., the planned pose) of the prosthetic component and an actual pose engaged by the surgical tool and to generate control signals that cause the force system to allow movement and provide haptic feedback to constrain the surgeon’s ability to manually move the surgical tool based on the comparison);
 and the implant positioning device comprises a positioning arm coupled to the end effector (Figure 3b item 40).
Regarding claim 48, the Suarez Steinberg Combination teaches the method of claim 39 substantially as is claimed,
wherein Suarez further discloses retaining a component of the implant (Figure 4a item 116) via a retaining device (Figure 4a item 100) coupled to the end effector (Figure 4a item 40),
and wherein the Combination further teaches the implant component is detached from the retaining device when the release is triggered (see explanation/rejection to claim 39 above).
Regarding claim 49, the Suarez Steinberg Combination teaches the method of claim 39 substantially as is claimed,
wherein Suarez further discloses inducing a rotational motion on a component of the implant during insertion of the implant into the target knee ([0009] the operating member rotates; [0053] the operating member is a part of the end effector 40; [0056] the end effector/operating member performs a surgical task such as implant installation; Figure 4a shows the implant component 116 attached to the rotatable operating member 100 on the end effector 40).

Claim(s) 41-42 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Suarez in view of Steinberg as is applied above, further in view of Pedicini (US 20130161050 A1).
Regarding claim 41, the Suarez Steinberg Combination teaches the method of claim 39 substantially as is claimed, 
but is silent with regards to the control signal defining an amplitude, frequency, or duration of movement of the end effector.
However, regarding claim 41 Pedicini teaches a method of computer assisted surgery wherein a control signal includes a frequency ([0016], [0019]). Suarez and Pedicini are involved in the same field of endeavor, namely computer assisted surgeries. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the Suarez Steinberg Combination to ensure the control signal defines a frequency such as is taught by Pedicini in order to ensure the impact being used by the tool does not cause damage, and occurs at a controlled pace, thus ensuring safety of the procedure. 
Regarding claim 42, the Suarez Steinberg Combination teaches the method of claim 39 substantially as is claimed,
but is silent with regards to the movement of the end effector being based on an extension parameter which defines a characteristic of extension/retraction of an impaction head. 
However, regarding claim 42 Pedicini teaches a method of computer assisted surgery wherein an extension parameter which defines a characteristic of extension/retraction of an impaction head is determined, and movement is based thereupon ([0052] a sensor communicates the position of the extending element 12 so that it stops in a desired position).
Suarez and Pedicini are involved in the same field of endeavor, namely computer assisted surgeries. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the Suarez Steinberg Combination to by having an extension parameter being determined such as is taught by Pedicini as a simple elemental method step in the Suarez Steinberg Combination: the implanting end effector of Suarez being the element to implant the implant, which relies upon the control signals based on the target knee position and the end effector position, would necessarily require information on the extension/retraction of the end effector itself in order to provide the feedback to the control system which ensures the procedure is being followed appropriately.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/15/21